Poch, J. This matter coming to be heard pursuant to the joint stipulation of the parties hereto, and the court being fully advised in the premises; The court finds: That this claim is based upon services rendered in 1976 on the Silver Springs State Park project (CDB Project No. 102-220-012“D”) wherein Claimant alleges damages amounting to $4,931.70; That the Claimant has agreed to accept the sum of $4,000.00 as and for a full, complete and final settlement of all claims against the Respondent, State of Illinois. It is hereby ordered that the sum of $4,000.00 (four thousand dollars and no cents) be and is hereby awarded to Claimant, Nagel Excavating, Inc., in full satisfaction of any and all claims presented to the State of Illinois in the above captioned cause.